FORGENT NETWORKS, INC.

2009 EQUITY PLAN

1.

Purposes of the Plan.  The purposes of this 2009 Equity Plan are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Employees and Consultants and to promote the
success of the Company’s business.  Options granted under the Plan may be
Incentive Stock Options or Nonstatutory Stock Options, as determined by the
Administrator at the time of grant of an option and subject to the applicable
provisions of Section 422 of the Code and the regulations and interpretations
promulgated thereunder.  Stock purchase rights may also be granted under the
Plan.

2.

Definitions.  As used herein, the following definitions shall apply:

(a)

“Administrator” means the Board or its Committee appointed pursuant to Section 4
of the Plan.

(b)

“Affiliate” means an entity other than a Subsidiary (as defined below) which,
together with the Company, is under common control of a third person or entity.

(c)

“Applicable Laws” means the legal requirements relating to the administration of
stock option and restricted stock purchase plans, including under applicable
U.S. state corporate laws, U.S. federal and applicable state securities laws,
other U.S. federal and state laws, the Code, any Stock Exchange rules or
regulations and the applicable laws, rules and regulations of any other country
or jurisdiction where Options or Stock Purchase Rights are granted under the
Plan, as such laws, rules, regulations and requirements shall be in place from
time to time.

(d)

“Board” means the Board of Directors of the Company.

(e)

“Cause” for termination of a Participant’s Continuous Service Status will have
the definition set forth in each Optionee’s applicable Option Agreement or
Restricted Stock Purchase Agreement, as the case may be.

(f)

"Change of Control" means (1) a sale of all or substantially all of the
Company’s assets, or (2) any merger, consolidation or other business combination
transaction of the Company with or into another corporation, entity or person,
other than a transaction in which the holders of at least a majority of the
shares of voting capital stock of the Company outstanding immediately prior to
such transaction continue to hold (either by such shares remaining outstanding
or by their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction, or (3) the direct or indirect acquisition (including by
way of a tender or exchange offer) by any person, or persons acting as a group,
of beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company.

(g)

“Code” means the Internal Revenue Code of 1986, as amended.

(h)

“Committee” means one or more committees or subcommittees of the Board appointed
by the Board to administer the Plan in accordance with Section 4 below.

(i)

“Common Stock” means the Common Stock of the Company.

(j)

“Company” means Forgent Networks, Inc., a Delaware corporation.

(k)

“Consultant” means any person, including an advisor, who is engaged by the
Company or any Parent, Subsidiary or Affiliate to render services and is
compensated for such services, and any director of the Company whether
compensated for such services or not.

(l)

“Continuous Service Status” means the absence of any interruption or termination
of service as an Employee or Consultant.  Continuous Service Status as an
Employee or Consultant shall not be considered interrupted in the case of:
 (i) sick leave; (ii) military leave; (iii) any other leave of absence approved
by the Administrator, provided that such leave is for a period of not more than
ninety (90) days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to
Company policy adopted from time to time; or (iv) in the case of transfers
between locations of the Company or between the Company, its Parents,
Subsidiaries, Affiliates or their respective successors.  A change in status
from an Employee to a Consultant or from a Consultant to an Employee will not
constitute an interruption of Continuous Service Status.

(m)

“Corporate Transaction” means a sale of all or substantially all of the
Company’s assets, or a merger, consolidation or other capital reorganization or
business combination transaction of the Company with or into another
corporation, entity or person, or the direct or indirect acquisition (including
by way of a tender or exchange offer) by any person, or persons acting as a
group, of beneficial ownership or a right to acquire beneficial ownership of
shares representing a majority of the voting power of the then outstanding
shares of capital stock of the Company.

(n)

“Director” means a member of the Board.

(o)

“Employee” means any person employed by the Company or any Parent, Subsidiary or
Affiliate, with the status of employment determined based upon such factors as
are deemed appropriate by the Administrator in its discretion, subject to any
requirements of the Code or the Applicable Laws.  The payment by the Company of
a director’s fee to a Director shall not be sufficient to constitute
“employment” of such Director by the Company.

(p)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q)

“Fair Market Value” means, as of any date, the fair market value of the Common
Stock, as determined by the Administrator in good faith on such basis as it
deems appropriate and applied consistently with respect to Participants.
 Whenever possible, the determination of Fair Market Value shall be based upon
the closing price for the Shares as reported in the Wall Street Journal for the
applicable date.  

(r)

“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code, as designated in the
applicable Option Agreement.

 (s)

“Listed Security” means any security of the Company that is listed or approved
for listing on a national securities exchange or designated or approved for
designation as a national market system security on an interdealer quotation
system by the National Association of Securities Dealers, Inc.

(t)

“Named Executive” means any individual who, on the last day of the Company’s
fiscal year, is the chief executive officer of the Company (or is acting in such
capacity) or among the four most highly compensated officers of the Company
(other than the chief executive officer).  Such officer status shall be
determined pursuant to the executive compensation disclosure rules under the
Exchange Act.

(u)

“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option, as designated in the applicable Option Agreement.

(v)

“Option” means a stock option granted pursuant to the Plan.

(w)

“Option Agreement” means a written document, the form(s) of which shall be
approved from time to time by the Administrator, reflecting the terms of an
Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.

(x)

“Option Exchange Program” means a program approved by the Administrator whereby
outstanding Options are exchanged for Options with a lower exercise price or are
amended to decrease the exercise price as a result of a decline in the Fair
Market Value of the Common Stock.

(y)

“Optioned Stock” means the Common Stock subject to an Option.

(z)

“Optionee” means an Employee or Consultant who receives an Option.

(aa)

“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code, or any successor provision.

(bb)

“Participant” means any holder of one or more Options or Stock Purchase Rights,
or the Shares issuable or issued upon exercise of such awards, under the Plan.

(cc)

“Plan” means this 2009 Equity Plan.

(dd)

“Reporting Person” means an officer, Director, or greater than ten percent
stockholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

(ee)

“Restricted Stock” means Shares of Common Stock acquired pursuant to a grant of
a Stock Purchase Right under Section 11 below.

(ff)

“Restricted Stock Purchase Agreement” means a written document, the form(s) of
which shall be approved from time to time by the Administrator, reflecting the
terms of a Stock Purchase Right granted under the Plan and includes any
documents attached to such agreement.

(gg)

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

(hh)

“Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.

(ii)

“Stock Exchange” means any stock exchange or consolidated stock price reporting
system on which prices for the Common Stock are quoted at any given time.

(jj)

“Stock Purchase Right” means the right to purchase Common Stock pursuant to
Section 11 below.

(kk)

“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.

(ll)

“Ten Percent Holder” means a person who owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary.

3.

Stock Subject to the Plan.  Subject to the provisions of Section 14 of the Plan,
the maximum aggregate number of Shares that may be sold under the Plan is
2,000,000 shares of Common Stock. The Shares may be authorized, but unissued, or
reacquired Common Stock.  If an award should expire or become unexercisable for
any reason without having been exercised in full, or is surrendered pursuant to
an Option Exchange Program, the unpurchased Shares that were subject thereto
shall, unless the Plan shall have been terminated, become available for future
grant under the Plan.  In addition, any Shares of Common Stock which are
retained by the Company upon exercise of an award in order to satisfy the
exercise or purchase price for such award or any withholding taxes due with
respect to such exercise or purchase shall be treated as not issued and shall
continue to be available under the Plan.  Shares issued under the Plan and later
repurchased by the Company pursuant to any repurchase right which the Company
may have shall be available for future grant under the Plan.

4.

Administration of the Plan.

(a)

General.  The Plan shall be administered by the Board or a Committee, or a
combination thereof, as determined by the Board.  The Plan may be administered
by different administrative bodies with respect to different classes of
Participants and, if permitted by the Applicable Laws, the Board may authorize
one or more officers to make awards under the Plan.

(b)

Committee Composition.  If a Committee has been appointed pursuant to this
Section 4, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board.  From time to time the Board may increase
the size of any Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies (however caused) and remove all members of a Committee and thereafter
directly administer the Plan, all to the extent permitted by the Applicable Laws
and, in the case of a Committee administering the Plan in accordance with the
requirements of Rule 16b-3 or Section 162(m) of the Code, to the extent
permitted or required by such provisions.  The Committee shall in all events
conform to any requirements of the Applicable Laws.

(c)

Powers of the Administrator.  Subject to the provisions of the Plan and in the
case of a Committee, the specific duties delegated by the Board to such
Committee, the Administrator shall have the authority, in its discretion:

(i)

to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(q) of the Plan, provided that such determination shall be applied
consistently with respect to Participants under the Plan;

(ii)

to select the Employees and Consultants to whom Plan awards may from time to
time be granted;

(iii)

to determine whether and to what extent Plan awards are granted;

(iv)

to determine the number of Shares of Common Stock to be covered by each award
granted;

(v)

to approve the form(s) of agreement(s) used under the Plan;

(vi)

to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any award granted hereunder, which terms and conditions include but are
not limited to the exercise or purchase price, the time or times when awards may
be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, any pro rata adjustment to
vesting as a result of a Participant’s transitioning from full- to part-time
service (or vice versa), and any restriction or limitation regarding any Option,
Optioned Stock, Stock Purchase Right or Restricted Stock, based in each case on
such factors as the Administrator, in its sole discretion, shall determine;

(vii)

to determine whether and under what circumstances an Option may be settled in
cash under Section 10(c) instead of Common Stock;

(viii)

to implement an Option Exchange Program on such terms and conditions as the
Administrator in its discretion deems appropriate, provided that no amendment or
adjustment to an Option that would materially and adversely affect the rights of
any Optionee shall be made without the prior written consent of the Optionee;

(ix)

to adjust the vesting of an Option held by an Employee or Consultant as a result
of a change in the terms or conditions under which such person is providing
services to the Company;

(x)

to construe and interpret the terms of the Plan and awards granted under the
Plan, which constructions, interpretations and decisions shall be final and
binding on all Participants; and

(xi)

in order to fulfill the purposes of the Plan and without amending the Plan, to
modify grants of Options or Stock Purchase Rights to Participants who are
foreign nationals or employed outside of the United States in order to recognize
differences in local law, tax policies or customs.

5.

Eligibility.

(a)

Recipients of Grants.  Nonstatutory Stock Options and Stock Purchase Rights may
be granted to Employees and Consultants.  Incentive Stock Options may be granted
only to Employees, provided that Employees of Affiliates shall not be eligible
to receive Incentive Stock Options.

(b)

Type of Option.  Each Option shall be designated in the Option Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option.

(c)

ISO $100,000 Limitation.  Notwithstanding any designation under Section 5(b), to
the extent that the aggregate Fair Market Value of Shares with respect to which
Options designated as Incentive Stock Options are exercisable for the first time
by any Optionee during any calendar year (under all plans of the Company or any
Parent or Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonstatutory Stock Options.  For purposes of this Section 5(c), Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares subject to an Incentive Stock Option shall
be determined as of the date of the grant of such Option.

(d)

No Employment Rights.  The Plan shall not confer upon any Participant any right
with respect to continuation of an employment or consulting relationship with
the Company, nor shall it interfere in any way with such Participant’s right or
the Company’s right to terminate the employment or consulting relationship at
any time for any reason.

6.

Term of Plan.  The Plan shall become effective upon its adoption by the Board of
Directors.  It shall continue in effect for a term of ten (10) years unless
sooner terminated under Section 16 of the Plan.

7.

Term of Option.  The term of each Option shall be the term stated in the Option
Agreement; provided that the term shall be no more than ten years from the date
of grant thereof or such shorter term as may be provided in the Option Agreement
and provided further that, in the case of an Incentive Stock Option granted to a
person who at the time of such grant is a Ten Percent Holder, the term of the
Option shall be five years from the date of grant thereof or such shorter term
as may be provided in the Option Agreement.

8.

[Intentionally Omitted.]

9.

Option Exercise Price and Consideration.

(a)

Exercise Price.  The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be such price as is determined by the
Administrator and set forth in the Option Agreement, but shall be subject to the
following:

(i)

In the case of an Incentive Stock Option

(A)

granted to an Employee who at the time of grant is a Ten Percent Holder, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant; or

(B)

granted to any other Employee, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

(ii)

In the case of a Nonstatutory Stock Option

(A)

granted on any date on which the Common Stock is not a Listed Security to a
person who is at the time of grant is a Ten Percent Holder, the per Share
exercise price shall be no less than 110% of the Fair Market Value per Share on
the date of grant if required by the Applicable Laws and, if not so required,
shall be such price as is determined by the Administrator;

(B)

granted on any date on which the Common Stock is not a Listed Security to any
other eligible person, the per Share exercise price shall be no less than 85% of
the Fair Market Value per Share on the date of grant if required by the
Applicable Laws and, if not so required, shall be such price as is determined by
the Administrator; or

(C)

granted on any date on which the Common Stock is a Listed Security to any
eligible person, the per share Exercise Price shall be such price as determined
by the Administrator provided that if such eligible person is, at the time of
the grant of such Option, a Named Executive of the Company, the per share
Exercise Price shall be no less than 100% of the Fair Market Value on the date
of grant if such Option is intended to qualify as performance-based compensation
under Section 162(m) of the Code.

(iii)

Notwithstanding the foregoing, Options may be granted with a per Share exercise
price other than as required above pursuant to a merger or other corporate
transaction.

(b)

Permissible Consideration.  The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant) and may consist entirely of (1) cash;
(2) check; (3) subject to any requirements of the Applicable Laws (including
without limitation Section 153 of the Delaware General Corporation Law),
delivery of Optionee’s promissory note having such recourse, interest, security
and redemption provisions as the Administrator determines to be appropriate
after taking into account the potential accounting consequences of permitting an
Optionee to deliver a promissory note; (4) cancellation of indebtedness; (5)
other Shares that have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which the Option is exercised,
provided that in the case of Shares acquired, directly or indirectly, from the
Company, such Shares must have been owned by the Optionee for more than six
months on the date of surrender (or such other period as may be required to
avoid the Company’s incurring an adverse accounting charge); (6) if, as of the
date of exercise of an Option the Company then is permitting employees to engage
in a “same-day sale” cashless brokered exercise program involving one or more
brokers, through such a program that complies with the Applicable Laws
(including without limitation the requirements of Regulation T and other
applicable regulations promulgated by the Federal Reserve Board) and that
ensures prompt delivery to the Company of the amount required to pay the
exercise price and any applicable withholding taxes; or (7) any combination of
the foregoing methods of payment.  In making its determination as to the type of
consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company and the
Administrator may, in its sole discretion, refuse to accept a particular form of
consideration at the time of any Option exercise.

10.

Exercise of Option.

(a)

General.  

(i)

Exercisability. Any Option granted hereunder shall be exercisable at such times
and under such conditions as determined by the Administrator, consistent with
the term of the Plan and reflected in the Option Agreement, including vesting
requirements and/or performance criteria with respect to the Company and/or the
Optionee; provided however that, if required under the Applicable Laws, the
Option (or Shares issued upon exercise of the Option) shall comply with the
requirements of Section 260.140.41(f) and (k) of the Rules of the California
Corporations Commissioner.

(ii)

Leave of Absence. The Administrator shall have the discretion to determine
whether and to what extent the vesting of Options shall be tolled during any
unpaid leave of absence.  In the event of military leave, vesting shall toll
during any unpaid portion of such leave, provided that, upon a Participant’s
returning from military leave (under conditions that would entitle him or her to
protection upon such return under the Uniform Services Employment and
Reemployment Rights Act), he or she shall be given vesting credit with respect
to Options to the same extent as would have applied had the Participant
continued to provide services to the Company throughout the leave on the same
terms as he or she was providing services immediately prior to such leave.

(iii)

Minimum Exercise Requirements.  An Option may not be exercised for a fraction of
a Share.  The Administrator may require that an Option be exercised as to a
minimum number of Shares, provided that such requirement shall not prevent an
Optionee from exercising the full number of Shares as to which the Option is
then exercisable.

(iv)

Procedures for and Results of Exercise.  An Option shall be deemed exercised
when written notice of such exercise has been given to the Company in accordance
with the terms of the Option by the person entitled to exercise the Option and
the Company has received full payment for the Shares with respect to which the
Option is exercised.  Full payment may, as authorized by the Administrator,
consist of any consideration and method of payment allowable under Section 9(b)
of the Plan, provided that the Administrator may, in its sole discretion, refuse
to accept any form of consideration at the time of any Option exercise.

Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

(v)

Rights as Stockholder.  Until the issuance of the Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Optioned Stock, notwithstanding
the exercise of the Option.  No adjustment will be made for a dividend or other
right for which the record date is prior to the date the stock certificate is
issued, except as provided in Section 14 of the Plan.

(b)

Termination of Employment or Consulting Relationship.  Except as otherwise set
forth in this Section 10(b), the Administrator shall establish and set forth in
the applicable Option Agreement the terms and conditions upon which an Option
shall remain exercisable, if at all, following termination of an Optionee’s
Continuous Service Status, which provisions may be waived or modified by the
Administrator at any time.  Unless the Administrator otherwise provides in the
Option Agreement, to the extent that the Optionee is not vested in Optioned
Stock at the date of termination of his or her Continuous Service Status, or if
the Optionee (or other person entitled to exercise the Option) does not exercise
the Option to the extent so entitled within the time specified in the Option
Agreement or below (as applicable), the Option shall terminate and the Optioned
Stock underlying the unexercised portion of the Option shall revert to the Plan.
 In no event may any Option be exercised after the expiration of the Option term
as set forth in the Option Agreement (and subject to Section 7).

The following provisions (1) shall apply to the extent an Option Agreement does
not specify the terms and conditions upon which an Option shall terminate upon
termination of an Optionee’s Continuous Service Status, and (2) establish the
minimum post-termination exercise periods that may be set forth in an Option
Agreement:

(i)

Termination other than Upon Disability or Death or for Cause.  In the event of
termination of Optionee’s Continuous Service Status other than under the
circumstances set forth in subsections (ii) through (v) below, such Optionee may
exercise an Option for 30 days following such termination to the extent the
Optionee was vested in the Optioned Stock as of the date of such termination.
 No termination shall be deemed to occur and this Section 10(b)(i) shall not
apply if (i) the Optionee is a Consultant who becomes an Employee, or (ii) the
Optionee is an Employee who becomes a Consultant.  

(ii)

Disability of Optionee.  In the event of termination of an Optionee’s Continuous
Service Status as a result of his or her disability (including a disability
within the meaning of Section 22(e)(3) of the Code), such Optionee may exercise
an Option at any time within six months following such termination to the extent
the Optionee was vested in the Optioned Stock as of the date of such
termination.  

(iii)

Death of Optionee.  In the event of the death of an Optionee during the period
of Continuous Service Status since the date of grant of the Option, or within
thirty days following termination of Optionee’s Continuous Service Status, the
Option may be exercised by Optionee’s estate or by a person who acquired the
right to exercise the Option by bequest or inheritance at any time within twelve
months following the date of death, but only to the extent the Optionee was
vested in the Optioned Stock as of the date of death or, if earlier, the date
the Optionee’s Continuous Service Status terminated.

(iv)

Termination for Cause.  In the event of termination of an Optionee’s Continuous
Service Status for Cause, any Option (including any exercisable portion thereof)
held by such Optionee shall immediately terminate in its entirety upon first
notification to the Optionee of termination of the Optionee’s Continuous Service
Status.  If an Optionee’s employment or consulting relationship with the Company
is suspended pending an investigation of whether the Optionee shall be
terminated for Cause, all the Optionee’s rights under any Option likewise shall
be suspended during the investigation period and the Optionee shall have no
right to exercise any Option.  This Section 10(b)(iv) shall apply with equal
effect to vested Shares acquired upon exercise of an Option granted on any date
on which the Common Stock is not a Listed Security to a person other than an
officer, Director or Consultant, in that the Company shall have the right to
repurchase such Shares from the Participant upon the following terms:  (A) the
repurchase is made within 90 days of termination of the Participant’s Continuous
Service Status for Cause at the Fair Market Value of the Shares as of the date
of termination, (B) consideration for the repurchase consists of cash or
cancellation of purchase money indebtedness, and (C) the repurchase right
terminates upon the effective date of the Company’s initial public offering of
its Common Stock.  With respect to vested Shares issued upon exercise of an
Option granted to any officer, Director or Consultant, the Company’s right to
repurchase such Shares upon termination of the Participant’s Continuous Service
Status for Cause shall be made at the Participant’s original cost for the Shares
and shall be effected pursuant to such terms and conditions, and at such time,
as the Administrator shall determine.  Nothing in this Section 10(b)(iv) shall
in any way limit the Company’s right to purchase unvested Shares issued upon
exercise of an Option as set forth in the applicable Option Agreement.

 (c)

Buyout Provisions.  The Administrator may at any time offer to buy out for a
payment in cash or Shares an Option previously granted under the Plan based on
such terms and conditions as the Administrator shall establish and communicate
to the Optionee at the time that such offer is made.

11.

Stock Purchase Rights.

(a)

Rights to Purchase.  When the Administrator determines that it will offer Stock
Purchase Rights under the Plan, it shall advise the offeree in writing of the
terms, conditions and restrictions related to the offer, including the number of
Shares that such person shall be entitled to purchase, the price to be paid, and
the time within which such person must accept such offer.  In the case of a
Stock Purchase Right granted prior to the date, if any, on which the Common
Stock becomes a Listed Security and if required by the Applicable Laws at that
time, the purchase price of Shares subject to such Stock Purchase Rights shall
not be less than 85% of the Fair Market Value of the Shares as of the date of
the offer, or, in the case of a Ten Percent Holder, the price shall not be less
than 100% of the Fair Market Value of the Shares as of the date of the offer.
 If the Applicable Laws do not impose the requirements set forth in the
preceding sentence and with respect to any Stock Purchase Rights granted after
the date, if any, on which the Common Stock becomes a Listed Security, the
purchase price of Shares subject to Stock Purchase Rights shall be as determined
by the Administrator.  The offer to purchase Shares subject to Stock Purchase
Rights shall be accepted by execution of a Restricted Stock Purchase Agreement
in the form determined by the Administrator.

(b)

Repurchase Option.  

(i)

General.  Unless the Administrator determines otherwise, the Restricted Stock
Purchase Agreement shall grant the Company a repurchase option exercisable upon
the voluntary or involuntary termination of the purchaser’s employment with the
Company for any reason (including death or disability).  Subject to any
requirements of the Applicable Laws, the terms of the Company’s repurchase
option (including without limitation the price at which, and the consideration
for which, it may be exercised, and the events upon which it shall lapse) shall
be as determined by the Administrator in its sole discretion and reflected in
the Restricted Stock Purchase Agreement.

(ii)

Leave of Absence.  The Administrator shall have the discretion to determine
whether and to what extent the lapsing of Company repurchase rights shall be
tolled during any unpaid leave of absence. In the event of military leave, the
lapsing of Company repurchase rights shall toll during any unpaid portion of
such leave, provided that, upon a Participant’s returning from military leave
(under conditions that would entitle him or her to protection upon such return
under the Uniform Services Employment and Reemployment Rights Act), he or she
shall be given “vesting” credit with respect to Shares purchased pursuant to the
Restricted Stock Purchase Agreement to the same extent as would have applied had
the Participant continued to provide services to the Company throughout the
leave on the same terms as he or she was providing services immediately prior to
such leave.

(iii)

Termination for Cause.  In the event of termination of a Participant’s
Continuous Service Status for Cause, the Company shall have the right to
repurchase from the Participant vested Shares issued upon exercise of a Stock
Purchase Right granted to any person other than an officer, Director or
Consultant prior to the date, if any, upon which the Common Stock becomes a
Listed Security upon the following terms:  (A) the repurchase must be made
within 90 days of termination of the Participant’s Continuous Service Status for
Cause at the Fair Market Value of the Shares as of the date of termination, (B)
consideration for the repurchase consists of cash or cancellation of purchase
money indebtedness, and (C) the repurchase right terminates upon the effective
date of the Company’s initial public offering of its Common Stock. With respect
to vested Shares issued upon exercise of a Stock Purchase Right granted to any
officer, Director or Consultant, the Company’s right to repurchase such Shares
upon termination of such Participant’s Continuous Service Status for Cause shall
be made at the Participant’s original cost for the Shares and shall be effected
pursuant to such terms and conditions, and at such time, as the Administrator
shall determine.  Nothing in this Section 11(b)(ii) shall in any way limit the
Company’s right to purchase unvested Shares as set forth in the applicable
Restricted Stock Purchase Agreement.

 (c)

Other Provisions.  The Restricted Stock Purchase Agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion.  In addition, the
provisions of Restricted Stock Purchase Agreements need not be the same with
respect to each purchaser.

(d)

Rights as a Stockholder.  Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a stockholder, and shall
be a stockholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 14 of the Plan.

12.

Taxes.

(a)

As a condition of the grant, vesting or exercise of an Option or Stock Purchase
Right granted under the Plan, the Participant (or in the case of the
Participant’s death, the person exercising the Option or Stock Purchase Right)
shall make such arrangements as the Administrator may require for the
satisfaction of any applicable federal, state, local or foreign withholding tax
obligations that may arise in connection with such grant, vesting or exercise of
the Option or Stock Purchase Right or the issuance of Shares.  The Company shall
not be required to issue any Shares under the Plan until such obligations are
satisfied.  If the Administrator allows the withholding or surrender of Shares
to satisfy a Participant’s tax withholding obligations under this Section 12
(whether pursuant to Section 12(c), (d) or (e), or otherwise), the Administrator
shall not allow Shares to be withheld in an amount that exceeds the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes.

(b)

In the case of an Employee and in the absence of any other arrangement, the
Employee shall be deemed to have directed the Company to withhold or collect
from his or her compensation an amount sufficient to satisfy such tax
obligations from the next payroll payment otherwise payable after the date of an
exercise of the Option or Stock Purchase Right.  

(c)

This Section 12(c) shall apply only after the date, if any, upon which the
Common Stock becomes a Listed Security.  In the case of Participant other than
an Employee (or in the case of an Employee where the next payroll payment is not
sufficient to satisfy such tax obligations, with respect to any remaining tax
obligations), in the absence of any other arrangement and to the extent
permitted under the Applicable Laws, the Participant shall be deemed to have
elected to have the Company withhold from the Shares to be issued upon exercise
of the Option or Stock Purchase Right that number of Shares having a Fair Market
Value determined as of the applicable Tax Date (as defined below) equal to the
amount required to be withheld.  For purposes of this Section 12, the Fair
Market Value of the Shares to be withheld shall be determined on the date that
the amount of tax to be withheld is to be determined under the Applicable Laws
(the “Tax Date”).

(d)

If permitted by the Administrator, in its discretion, a Participant may satisfy
his or her tax withholding obligations upon exercise of an Option or Stock
Purchase Right by surrendering to the Company Shares that have a Fair Market
Value determined as of the applicable Tax Date equal to the amount required to
be withheld.  In the case of shares previously acquired from the Company that
are surrendered under this Section 12(d), such Shares must have been owned by
the Participant for more than six (6) months on the date of surrender (or such
other period of time as is required for the Company to avoid adverse accounting
charges).

(e)

Any election or deemed election by a Participant to have Shares withheld to
satisfy tax withholding obligations under Section 12(c) or (d) above shall be
irrevocable as to the particular Shares as to which the election is made and
shall be subject to the consent or disapproval of the Administrator.  Any
election by a Participant under Section 12(d) above must be made on or prior to
the applicable Tax Date.

(f)

In the event an election to have Shares withheld is made by a Participant and
the Tax Date is deferred under Section 83 of the Code because no election is
filed under Section 83(b) of the Code, the Participant shall receive the full
number of Shares with respect to which the Option or Stock Purchase Right is
exercised but such Participant shall be unconditionally obligated to tender back
to the Company the proper number of Shares on the Tax Date.

13.

Non-Transferability of Options and Stock Purchase Rights.  

(a)

General.  Except as set forth in this Section 13, Options and Stock Purchase
Rights may not be sold, pledged, assigned, hypothecated, transferred or disposed
of in any manner other than by will or by the laws of descent or distribution.
 The designation of a beneficiary by an Optionee will not constitute a transfer.
 An Option or Stock Purchase Right may be exercised, during the lifetime of the
holder of an Option or Stock Purchase Right, only by such holder or a transferee
permitted by this Section 13.

(b)

Limited Transferability Rights.  Notwithstanding anything else in this Section
13, the Administrator may in its discretion grant Nonstatutory Stock Options
that may be transferred by instrument to an inter vivos or testamentary trust in
which the Options are to be passed to beneficiaries upon the death of the
trustor (settlor) or by gift or pursuant to domestic relations orders to
"Immediate Family Members" (as defined below) of the Optionee. "Immediate
Family" means any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law (including
adoptive relationships), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Optionee) control the management of assets, and any other entity in which these
persons (or the Optionee) own more than fifty percent of the voting interests.

14.

Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.

(a)

Changes in Capitalization.  Subject to any action required under Applicable Laws
by the stockholders of the Company, the number of Shares of Common Stock covered
by each outstanding award, the numbers of Shares set forth in Section 3(a), and
the number of Shares of Common Stock that have been authorized for issuance
under the Plan but as to which no awards have yet been granted or that have been
returned to the Plan upon cancellation or expiration of an award, as well as the
price per Share of Common Stock covered by each such outstanding award, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination, recapitalization or reclassification of the Common Stock,
or any other increase or decrease in the number of issued Shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.”  Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive.  Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of Shares of Common Stock
subject to an award.

(b)

Dissolution or Liquidation.  In the event of the dissolution or liquidation of
the Company, each Option and Stock Purchase Right will terminate immediately
prior to the consummation of such action, unless otherwise determined by the
Administrator.

(c)

Corporate Transaction.  In the event of a Corporate Transaction (including
without limitation a Change of Control), each outstanding Option or Stock
Purchase Right shall be assumed or an equivalent option or right shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation (the “Successor Corporation”), unless the Successor
Corporation does not agree to assume the award or to substitute an equivalent
option or right, in which case such Option or Stock Purchase Right shall
terminate upon the consummation of the transaction.

 Notwithstanding the above, in the event of a Change of Control and irrespective
of whether outstanding awards are being assumed, substituted or terminated in
connection with the transaction, the vesting and exercisability of each
outstanding Option and Stock Purchase Right shall accelerate as and to the
extent (if at all) provided in such Participant’s Option Agreement or Restricted
Stock Purchase Agreement.  To the extent that an Option or Stock Purchase Right
is not exercised prior to consummation of a Corporate Transaction in which the
Option or Stock Purchase Right is not being assumed or substituted, such Option
or Stock Purchase Right shall terminate upon such consummation and the
Administrator shall notify the Optionee or holder of such fact at least five (5)
days prior to the date on which the Option or Stock Purchase Right terminates.

For purposes of this Section 14(c), an Option or a Stock Purchase Right shall be
considered assumed, without limitation, if, at the time of issuance of the stock
or other consideration upon a Corporate Transaction or a Change of Control, as
the case may be, each holder of an Option or Stock Purchase Right would be
entitled to receive upon exercise of the award the same number and kind of
shares of stock or the same amount of property, cash or securities as such
holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to such transaction, the
holder of the number of Shares of Common Stock covered by the award at such time
(after giving effect to any adjustments in the number of Shares covered by the
Option or Stock Purchase Right as provided for in this Section 14); provided
that if such consideration received in the transaction is not solely common
stock of the Successor Corporation, the Administrator may, with the consent of
the Successor Corporation, provide for the consideration to be received upon
exercise of the award to be solely common stock of the Successor Corporation
equal to the Fair Market Value of the per Share consideration received by
holders of Common Stock in the transaction.

 (d)

Certain Distributions.  In the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share of Common Stock covered by each
outstanding Option or Stock Purchase Right to reflect the effect of such
distribution.

15.

Time of Granting Options and Stock Purchase Rights.  The date of grant of an
Option or Stock Purchase Right shall, for all purposes, be the date on which the
Administrator makes the determination granting such Option or Stock Purchase
Right, or such other date as is determined by the Administrator, provided that
in the case of any Incentive Stock Option, the grant date shall be the later of
the date on which the Administrator makes the determination granting such
Incentive Stock Option or the date of commencement of the Optionee’s employment
relationship with the Company.  Notice of the determination shall be given to
each Employee or Consultant to whom an Option or Stock Purchase Right is so
granted within a reasonable time after the date of such grant.

16.

Amendment and Termination of the Plan.

(a)

Authority to Amend or Terminate.  The Board may at any time amend, alter,
suspend or discontinue the Plan, but no amendment, alteration, suspension or
discontinuation (other than an adjustment pursuant to Section 14 above) shall be
made that would materially and adversely affect the rights of any Optionee or
holder of Stock Purchase Rights under any outstanding grant, without his or her
consent.  In addition, to the extent necessary and desirable to comply with the
Applicable Laws, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required.

(b)

Effect of Amendment or Termination.  Except as to amendments which the
Administrator has the authority under the Plan to make unilaterally, no
amendment or termination of the Plan shall materially and adversely affect
Options or Stock Purchase Rights already granted, unless mutually agreed
otherwise between the Optionee or holder of the Stock Purchase Rights and the
Administrator, which agreement must be in writing and signed by the Optionee or
holder and the Company.  

17.

Conditions Upon Issuance of Shares.  Notwithstanding any other provision of the
Plan or any agreement entered into by the Company pursuant to the Plan, the
Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with the Applicable Laws, with such compliance determined by the
Company in consultation with its legal counsel.  As a condition to the exercise
of an Option or Stock Purchase Right, the Company may require the person
exercising the award to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by law. Shares issued upon
exercise of awards granted prior to the date on which the Common Stock becomes a
Listed Security shall be subject to a right of first refusal in favor of the
Company pursuant to which the Participant will be required to offer Shares to
the Company before selling or transferring them to any third party on such terms
and subject to such conditions as is reflected in the applicable Option
Agreement or Restricted Stock Purchase Agreement.

18.

Reservation of Shares.  The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.

19.

Agreements.  Options and Stock Purchase Rights shall be evidenced by Option
Agreements and Restricted Stock Purchase Agreements, respectively, in such
form(s) as the Administrator shall from time to time approve.

20.

Stockholder Approval.  If required by the Applicable Laws, continuance of the
Plan shall be subject to approval by the stockholders of the Company within
twelve (12) months before or after the date the Plan is adopted.  Such
stockholder approval shall be obtained in the manner and to the degree required
under the Applicable Laws.

21.

Information and Documents to Optionees and Purchasers. Prior to the date, if
any, upon which the Common Stock becomes a Listed Security and if required by
the Applicable Laws, the Company shall provide financial statements at least
annually to each Optionee and to each individual who acquired Shares pursuant to
the Plan, during the period such Optionee or purchaser has one or more Options
or Stock Purchase Rights outstanding, and in the case of an individual who
acquired Shares pursuant to the Plan, during the period such individual owns
such Shares.  The Company shall not be required to provide such information if
the issuance of Options or Stock Purchase Rights under the Plan is limited to
key employees whose duties in connection with the Company assure their access to
equivalent information.









